Exhibit 10.1

ESCROW AGREEMENT

This Escrow Agreement (the “Agreement”) dated as of February 24, 2006, is by and
between TranSwitch Corporation, a Delaware corporation (the “Company”), Thomas
Weisel Partners LLC and Pacific Growth Equities, LLC (together, the “Advisors”)
and U.S. Bank National Association, a national bank, as escrow agent (the
“Escrow Agent”). The Company and the Advisors are sometimes referred to herein,
together, as the “Interested Parties”.

RECITALS

WHEREAS, the Company is offering shares of common stock of the Company, par
value $0.001 per share (the “Shares”) at an aggregate purchase price of up to
$25,000,000, pursuant to a Prospectus Supplement dated on or about February 27,
2006 to the Prospectus dated April 6, 2004 (together with any amendments or
supplements thereto, the “Prospectus”);

WHEREAS, for purposes of this Agreement the term “Business Day” shall mean any
day on which the Escrow Agent is open for business at its offices in Boston,
Massachusetts; and

WHEREAS, the Company and the Advisors desire to appoint the Escrow Agent to
serve as escrow agent in accordance with the terms and conditions hereof.

NOW THEREFORE, in consideration of the mutual agreements of the parties
contained herein, the parties agree as follows:

1. Appointment.

(a) The Company and the Advisors hereby appoint the Escrow Agent to serve as
escrow agent for the receiving and disbursing of Subscription Funds of each
Purchaser (each as defined below), in accordance with the terms of this
Agreement, and the Escrow Agent hereby accepts such appointment.

(b) As used herein, “Purchaser” shall refer, respectively to each and every
person or entity signing and delivering to the Company or the Advisors on or
before the date of the closing (the “Closing Date”) to consummate the purchase
and sale of the Shares subscribed for a signed agreement to purchase the Shares
substantially subscribed for in the form attached hereto as Exhibit A (a
“Subscription Agreement”). The Company and the Advisors acknowledge and agree
that:

(i) It shall be the responsibility of the Company and the Advisors to give
prompt, prior written notice to the Escrow Agent of the Closing Date; and

(ii) the Escrow Agent may receive and rely upon Subscription Agreements received
by it from time to time on or before the Closing Date, and shall not be
responsible for determining the validity, accuracy or genuineness thereof, or
the genuineness or authenticity of any signature appearing thereon. The Escrow
Agent is not obligated to accept funds from or on behalf of any Purchaser with
respect to which it has not yet received a Subscription Agreement.



--------------------------------------------------------------------------------

The Escrow Agent shall accept facsimiles of the Subscription Agreement for
purposes of this paragraph.

2. Escrow Account.

(a) The Purchasers shall forward directly to the Escrow Agent any and all
subscription funds (referred to herein, together with any investment income or
proceeds received by the Escrow Agent from the investment thereof from time to
time, collectively, the “Subscription Funds”) received from a Purchaser pursuant
to the Purchaser’s subscription for the Shares, along with the corresponding
Subscription Agreement (in each case together with written notification by the
Advisors to the Escrow Agent identifying such funds by Purchaser and for deposit
therewith). The Advisors will instruct subscribers to make checks for
subscriptions payable to “U.S. Bank National Association – Escrow Account for
TranSwitch Corporation” or to wire the Subscription Funds to the Escrow Agent
using the wire instructions provided below. If the Escrow Agent receives
Subscription Funds from any Purchaser prior to 12:00 p.m., Boston time, on any
Business Day, and if upon receipt by the Escrow Agent of such Subscription Funds
the Escrow Agent has not received written notice from the Advisors of the
Closing Date or if the Closing Date has not yet occurred, the Escrow Agent shall
deposit all Subscription Funds of Purchasers received by it from the Purchasers
hereunder and which have cleared in the Escrow Agent’s “U.S. Bank Money Market
Account” until the Escrow Agent receives such joint written notice of the
Closing Date from the Company and the Advisors and such Closing Date shall have
occurred, pursuant to Section 2(e) hereof (or until returned to Purchaser
pursuant to Section 2(b) or Section 3(b)) hereof.

(b) If the Company rejects any subscription for which the Escrow Agent has
collected and deposited funds from a Purchaser in the Escrow Account, the Escrow
Agent shall, upon receipt of written instructions from the Company, promptly
issue a refund check solely from amounts held in the Escrow Account to the
rejected subscriber. If the Company rejects any subscription for which the
Escrow Agent has not deposited funds but has submitted the Purchaser’s check for
deposit, the Escrow Agent shall, upon receipt of written instructions from the
Company, promptly issue a check for the amount of such Purchaser’s check to the
rejected Purchaser after the Escrow Agent has cleared such funds. If the Escrow
Agent has not submitted a rejected subscriber’s check for deposit, the Escrow
Agent shall, upon receipt of written instructions from the Company, promptly
remit the Purchaser’s check directly to the Purchaser.

(c) Prior to the Closing Date, all Subscription Funds deposited in the Escrow
Account, until disbursement pursuant to Section 3 below, shall not become the
property or assets of the Company, the Advisor or any other entity; provided,
however, that no Purchaser shall have the right to withdraw, revoke or rescind
its subscription without the prior written consent of the Company and the
Advisor. The Subscription Funds shall not become the property or assets of the
Company, nor be subject to its debts or obligations, unless and until such funds
have been disbursed to it.

 

-2-



--------------------------------------------------------------------------------

(d) Investment of Funds. The Escrow Agent shall invest the Subscription Funds in
an interest bearing account pursuant to and as directed in joint written
investment instruction from the Advisors and the Company to the Escrow Agent.

(e) Escrow Agent Not Responsible For Investment Decisions. Absent its timely
receipt of such specific joint written investment instruction from the Advisors
and the Company, the Escrow Agent shall have no obligation or duty to invest (or
otherwise pay interest on) the Subscription Funds; provided, however, that in
the event the Escrow Agent shall not have received such written investment
instruction, the Escrow Agent shall be authorized to invest any of the
Subscription Funds in the U.S. Bank Money Market Deposit Account, which is an
FDIC insured interest-bearing account, until such investment instruction is
received. All earnings received from the investment of the Subscription Funds
shall be credited to, and shall become a part of, the escrow (and any losses on
such investments shall be debited to the Escrow Account). The Escrow Agent shall
have no liability for any investment losses (other than investments in the U.S.
Bank Money Market Deposit Account), including without limitation any market loss
on any investment liquidated prior to maturity in order to make a payment
required hereunder.

(f) Tax Reporting. The Company and the Advisors agree that, for tax reporting
purposes, all interest and other income earned from the investment of the
Subscription Funds in any tax year shall, (i) to the extent such interest or
other income is distributed by the Escrow Agent to any person or entity pursuant
to the terms of this Agreement during such tax year, be reported as allocated to
such person or entity and, (ii) otherwise, be reported as allocated as directed
in a joint written direction of the Company and the Advisors, subject to
Section 12.5(a).

(g) Certification of Taxpayer Identification Number. The Company and the
Advisors hereto agree to provide the Escrow Agent with a certified tax
identification number by signing and returning a Form W-9 (or Form W-8 BEN, in
case of non-U.S. persons) to the Escrow Agent upon the execution and delivery of
this Agreement. The Company and the Advisors understand that, in the event their
tax identification numbers are not certified to the Escrow Agent, the Internal
Revenue Code, as amended from time to time, may require withholding of a portion
of any interest or other income earned on the investment of the Subscription
Funds.

3. Disposition of Funds.

(a) The Company and the Advisors shall deliver specific joint written
instructions to the Escrow Agent upon which the Escrow Agent may conclusively
rely without inquiry regarding disposition of Subscription Funds in the Escrow
Account (the “Instructions”). Any such Instructions to the Escrow Agent to
deliver the Subscription Funds (to the extent available) to the Company (or to
any other person, other than the Purchaser) shall include the amounts payable to
the Company and/or to any other person designated in such instructions, wiring
instructions (if applicable) and a certification that the closing (the
“Closing”) of each Purchaser’s purchase of the Shares has been completed on the
Closing Date. For the avoidance of doubt, the Company and the Advisors
anticipate that such Instructions will direct the Escrow

 

-3-



--------------------------------------------------------------------------------

Agent to disburse the Subscription Funds as follows: (1) the portion of such
Subscription Funds representing the amounts delivered by each Purchaser pursuant
to the Purchaser’s subscription for the Shares shall be paid to the Company and
(2) the remainder of such Subscription Funds, representing all interest or other
income earned from the investment of the Subscription Funds (upon such interest
being credited to the Escrow Account), net of any such amounts previously
distributed to the Purchasers and net of amounts withheld in respect of taxes,
assessments or other governmental charges, shall be allocated and paid to each
Purchaser (to the extent such Purchaser’s Subscription Funds have been
invested).

(b) Absent receipt of Instructions, Escrow Agent shall continue to hold the
Subscription Funds in the Escrow Account; provided, however, that if the Escrow
Agent has not received joint written notice from the Company and the Advisors
certifying that the Closing has occurred by 5:00 p.m. (Boston time) on the
Closing Date, Escrow Agent will promptly return such Subscription Funds (to the
extent available) to the affected Purchaser in the amount delivered by such
Purchaser pursuant to the Purchaser’s subscription for the Shares, together with
such Purchaser’s allocated portion of all interest or other income earned from
the investment of the Subscription Funds, net of any such amounts previously
distributed to such Purchaser and net of amounts withheld in respect of taxes,
assessments or other governmental charges relating to such Purchaser.

4. Escrow Agent’s Fees.

(a) The Company agrees, and in the event the Closing does not occur on or about
the Closing Date, the Interested Parties agree, jointly and severally, to pay or
reimburse the Escrow Agent for any legal fees incurred in connection with the
preparation of this Agreement, and to pay the Escrow Agent’s reasonable
compensation for its services hereunder and to reimburse the Escrow Agent for
all out-of-pocket expenses incurred by the Escrow Agent (including reasonable
attorney’s fees and expenses) in the administration or performance of this
Agreement, in accordance with the terms of Exhibit B attached hereto and made a
part hereof, which may be subject to change on an annual basis.

(b) The Company agrees, and in the event the Closing does not occur on or about
the Closing Date, the Interested Parties agree, jointly and severally, to
reimburse the Escrow Agent on demand for all costs and expenses incurred in
connection with the administration of this Agreement or the escrow created
hereby or the performance or observance of its duties hereunder which are in
excess of its compensation for normal services hereunder, including without
limitation, payment of any legal fees and expenses incurred by the Escrow Agent
in connection with the resolution of any claim by any party hereunder.

5. Resignation. The Escrow Agent may by written notice to the other parties
hereto resign in its capacity as escrow agent pursuant to this Agreement at any
time, in its sole discretion, without incurring any liability or obligation to
the parties to this Agreement other than the obligation to deliver all funds and
all interest on funds received hereunder to the successor escrow agent appointed
pursuant to Section 12.6 below.

6. Indemnification. The Company agrees, and in the event the Closing does not
occur on or about the Closing Date, the Interested Parties hereby jointly and
severally agree to

 

-4-



--------------------------------------------------------------------------------

indemnify the Escrow Agent, and hold it harmless, from any and all losses,
claims, damages, liabilities, costs and expenses (including without limitation
attorneys’ fees and expenses) arising from its actions or omissions as escrow
agent hereunder other than a claim arising as a result of the gross negligence
or willful misconduct of the Escrow Agent. Should a dispute arise, the Escrow
Agent is authorized (but not obligated) to deliver funds held in escrow to any
court of competent jurisdiction pursuant to an interpleader action. In such
instance, the Escrow Agent shall be entitled to recover reasonable attorneys’
fees and costs in connection therewith.

7. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of The Commonwealth of Massachusetts.

8. Notices:

If to the Advisor to:

Thomas Weisel Partners LLC

One Montgomery Street

Suite 3700

San Francisco, California 94104

Attn: Jack Helfand

Tel: (415) 364-6900

Fax: (415) 364-2694

Pacific Growth Equities, LLC

1 Bush St., 17th Floor

San Francisco, California 94104

Attn: Brian Sapp

Tel: (415) 274-6885

Fax: 415-274-6849

If to the Company:

TranSwitch Corporation

Three Enterprise Drive

Shelton, CT 06484

(203) 929-8810

If to the Escrow Agent, to:

For Mail:

 

-5-



--------------------------------------------------------------------------------

U.S. Bank National Association

Corporate Trust Services

P.O. Box 960778

Boston, MA 02196-0778

Attn: Earl Dennison

Ref: TranSwitch Corporation Escrow

Tel: (617) 603-6567

Fax: (617) 603-6667

For Courier:

U.S. Bank National Association

Corporate Trust Services

One Federal Street

3rd Floor

Boston, MA 02110

Attn: Earl Dennison

Ref: TranSwitch Corporation Escrow

Tel: (617) 603-6567

Fax: (617) 603-6667

9. Binding Effect. This Agreement shall be binding upon the respective parties
hereto and their heirs, executors, successors and assigns. If the Escrow Agent
consolidates, merges or converts into, or transfers all or substantially all of
its corporate trust business to, another corporation, the successor corporation
without any further act shall be the successor Escrow Agent.

10. Force Majeure. Neither the Company, the Advisors, nor the Escrow Agent shall
be responsible for delays or failures in performance resulting from acts beyond
its control. Such acts shall include but not be limited to acts of God, strikes,
lockouts, riots, acts of war, epidemics, governmental regulations superimposed
after the fact, fire, communication line failures, computer viruses, power
failures, terrorist attacks, earthquakes or other disasters.

11. Counterparts. This Agreement may be executed in more than one original
counterpart and by facsimile, each of which taken together shall constitute one
and the same instrument.

12. Miscellaneous.

12.1 Under no circumstances shall the Escrow Agent be required to release or
distribute escrowed funds or property (or take any other action under this
Agreement) sooner than two (2) Business Days after the Escrow Agent has received
the requisite notices or paperwork in good form, or passage of the applicable
time period.

 

-6-



--------------------------------------------------------------------------------

12.2

(a) Each party hereto acknowledges and agrees that the Escrow Agent (i) shall
not be responsible for any of the agreements referred to or described herein
(including without limitation any Subscription Agreement), or for determining or
compelling compliance therewith, and shall not otherwise be bound thereby,
(ii) shall be obligated only for the performance of such duties as are expressly
and specifically set forth in this Agreement on its part to be performed, each
of which is ministerial (and shall not be construed to be fiduciary) in nature,
and no implied duties or obligations of any kind shall be read into this
Agreement against or on the part of the Escrow Agent, (iii) shall not be
obligated to take any legal or other action hereunder which might in its
judgment involve or cause it to incur any expense or liability unless it shall
have been furnished with acceptable indemnification, (iv) may rely on and shall
be protected in acting or refraining from acting upon any written notice,
instruction (including, without limitation, wire transfer instructions, whether
incorporated herein or provided in a separate written instruction), instrument,
statement, certificate, request or other document furnished to it hereunder and
believed by it to be genuine and to have been signed or presented by the proper
person, and shall have no responsibility for determining the accuracy or
validity thereof (or any signatures on them) and (v) may consult counsel
satisfactory to it, including in-house counsel, and the opinion or advice of
such counsel in any instance shall be full and complete authorization and
protection in respect of any action taken in good faith and in accordance with
the opinion or advice of such counsel.

(b) The Escrow Agent shall have no more or less responsibility or liability on
account of any action or omission of any book-entry depository, securities
intermediary or other subescrow agent employed by the Escrow Agent than any such
book-entry depository, securities intermediary or other subescrow agent has to
the Escrow Agent, except to the extent that such action or omission of any
book-entry depository, securities intermediary or other subescrow agent was
caused by the Escrow Agent’s own gross negligence or willful misconduct in
breach of this Agreement.

(c) The Escrow Agent is hereby authorized, in making or disposing of any
investment permitted by this Agreement, to deal with itself (in its individual
capacity) or with any one or more of its affiliates, whether it or such
affiliate is acting as a subagent of the Escrow Agent or for any third person or
dealing as principal for its own account.

12.3 The Escrow Agent shall not be liable to anyone for any action taken or
omitted to be taken by it hereunder except in the case of the Escrow Agent’s
gross negligence or willful misconduct. In no event shall the Escrow Agent be
liable for indirect, punitive, special or consequential damage or loss
(including but not limited to lost profits) whatsoever, even if the Escrow Agent
has been informed of the likelihood of such loss or damage and regardless of the
form of action.

12.4 The indemnifications set forth in Section 6 and Section 12.5 of this
Agreement shall survive the termination of this Agreement.

12.5

(a) The Interested Parties acknowledge that for tax reporting purposes, all
interest or other income earned from the investment of the Subscription Funds in
any tax year shall be

 

-7-



--------------------------------------------------------------------------------

allocated to each Purchaser. Each Purchaser shall provide the Escrow Agent with
a certified tax identification number by signing and returning a Form W-9 (or
Form W-8 BEN, in case of non-U.S. persons) to the Escrow Agent prior to the date
on which any income earned on the investment of the escrowed funds is credited
to the Escrow Account. Each Purchaser shall be deemed to understand that, in the
event its tax identification number is not certified to the Escrow Agent, (by
submitting a completed and signed IRS Form W-8 BEN or Form W-9), the Internal
Revenue Code, as amended from time to time, may require withholding of a portion
of any interest or other income earned on the investment of the escrowed funds.

(b) The Company agrees, and in the event the Closing does not occur on or about
the Closing Date, the Interested Parties agree, jointly and severally, (i) to
assume any and all obligations imposed now or hereafter by any applicable tax
law with respect to any payment or distribution of the escrowed funds made to
such party under this Agreement, (ii) to instruct the Escrow Agent in writing
with respect to the Escrow Agent’s responsibility for withholding and other
taxes, assessments or other governmental charges, and to instruct the Escrow
Agent with respect to any certifications and governmental reporting that may be
required under any laws or regulations that may be applicable in connection with
its acting as Escrow Agent under this Agreement, and (iii) to indemnify and hold
the Escrow Agent harmless from any liability or obligation on account of taxes,
assessments, additions for late payment, interest, penalties, expenses and other
governmental charges that may be assessed or asserted against the Escrow Agent
in connection with or relating to any payment made to such party under the terms
of this Agreement, including without limitation any liability for the
withholding or deduction of (or the failure to withhold or deduct) the same, and
any liability for failure to obtain proper certifications or to report properly
to governmental authorities in connection with this Agreement, including costs
and expenses (including reasonable legal fees and expenses), interest and
penalties.

12.6 If the Escrow Agent shall at any time resign pursuant to Section 5 hereof,
the Interested Parties shall give joint written instruction to the Escrow Agent
within thirty (30) days’ of the Escrow Agent’s notice of resignation, notifying
the Escrow Agent of a successor escrow agent hereunder and instructing the
Escrow Agent to deliver all escrowed funds held hereunder to such successor
(with appropriate payment instructions therefor). If, however, such parties
shall fail to name such a successor escrow agent within such thirty (30) days
after the notice of resignation from the Escrow Agent, the Escrow Agent may (at
its option) apply to a court of competent jurisdiction for appointment of a
successor escrow agent.

12.7 It is understood and agreed that should any dispute arise with respect to
the delivery, ownership, right of possession, and/or disposition of the escrowed
funds, or should any claim be made upon the Escrow Agent or the escrowed funds
by a third party, the Escrow Agent shall, in addition to its rights under
Section 6 hereof, be authorized and shall be entitled (at its sole option and
election) to retain in its possession without liability to anyone, all or any of
said funds until such dispute shall have been settled either by the mutual
written agreement of the parties involved or by a final order, decree or
judgment of a court in the United States of America, the time for perfection of
an appeal of such order, decree or judgment having expired. The Escrow Agent
may, but shall be under no duty whatsoever to, institute or defend any legal
proceedings which relate to the escrowed funds.

 

-8-



--------------------------------------------------------------------------------

12.8

(a) Each of the parties to this Agreement hereby absolutely and irrevocably
consents and submits to the jurisdiction of the courts in The Commonwealth of
Massachusetts and of any Federal court located in said Commonwealth in
connection with any actions or proceedings brought against any of the Interested
Parties (or each of them) by the Escrow Agent arising out of or relating to this
Agreement. In any such action or proceeding, the Interested Parties each hereby
absolutely and irrevocably (i) waives any objection to jurisdiction or venue,
(ii) waives personal service of any summons, complaint, declaration or other
process, and (iii) agrees that the service thereof may be made by certified or
registered first-class mail directed to such party, as the case may be, at its
respective address in accordance with Section 12.9 hereof.

(b) THE ESCROW AGENT, THE INTERESTED PARTIES AND EACH PURCHASER HEREBY WAIVE A
TRIAL BY JURY OF ANY AND ALL ISSUES ARISING IN ANY ACTION OR PROCEEDING BETWEEN
THEM OR THEIR SUCCESSORS OR ASSIGNS, UNDER OR IN CONNECTION WITH THIS AGREEMENT
OR ANY OF ITS PROVISIONS OR ANY NEGOTIATIONS IN CONNECTION HEREWITH.

12.9 Any notice permitted or required hereunder shall be in writing, and shall
be deemed effectively given upon delivery when sent by personal delivery,
overnight delivery by a recognized courier or delivery service, upon receipt
when mailed by registered or certified mail, return receipt requested, postage
prepaid, or upon receipt when by confirmed telecopy accompanied by mailing of
the original on the same day by first class mail, postage prepaid, in the case
of the Company, the Advisors or the Escrow Agent, to the address set forth in
Section 8, or in the case of the Purchaser, to the address set forth on the
signature page of the Purchaser’s Subscription Agreement, or in each of the
foregoing cases to such other address as any such party may hereafter designate
by written notice to the other parties; provided however that in no case shall
notice to the Escrow Agent be deemed duly given or made until actually received
by the Escrow Agent.

12.10 Any funds to be paid to or by the Escrow Agent hereunder shall be sent by
wire transfer pursuant to the following instructions (or by such method of
payment and pursuant to such instruction as may have been given in advance and
in writing to or by the Escrow Agent, as the case may be, in accordance with
Section 12.9 above):

If to the Advisors:

Bank: First Republic Bank

ABA: #321-081-669

A/C: 911-0002-5121

BNF: Thomas Weisel Partners LLC

Attn: Bob West

Bank: Chase Manhattan Bank

ABA : 021-000-021

A/C: 066-196-221

BNF: Pacific Growth Equities, LLC

 

-9-



--------------------------------------------------------------------------------

If to the Company:

Pursuant to such Instructions provided to the Escrow Agent in writing as soon as
they become available. The Escrow Agent shall be entitled to require that any
such Instructions be in writing prior to the Escrow Agent’s payment thereof.

If to the Escrow Agent:

Bank: U.S. Bank National Association

ABA : 091000022

A/C: 180121167365

BNF: U.S. Bank Trust N.A.

OBI: Trust Fin Mgmt

Ref: TranSwitch Corporation Escrow

#793064010

12.11 This Agreement may not be altered or modified without the express written
consent of the parties hereto. No course of conduct shall constitute a waiver of
any of the terms and conditions of this Agreement, unless such waiver is
specified in writing, and then only to the extent so specified. A waiver of any
of the terms and conditions of this Agreement on one occasion shall not
constitute a waiver of the other terms of this Agreement, or of such terms and
conditions on any other occasion.

12.12 This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers, modifications which may hereafter be
executed, and (b) certificates and other information previously or hereafter
furnished, may be reproduced by any photographic, photostatic, microfilm,
optical disk, micro-card, miniature photographic or other similar process. The
parties agree that any such reproduction shall be admissible in evidence as the
original itself in any judicial or administrative proceeding, whether or not the
original is in existence and whether or not such reproduction was made by a
party in the regular course of business, and that any enlargement, facsimile or
further reproduction of such reproduction shall likewise be admissible in
evidence.

12.13 This Agreement shall terminate on this final disposition of the monies
held in the Escrow Account hereunder, provided that the rights of the Escrow
Agent and the obligations of the other parties hereto under Sections 4, 6 and
12.5 shall survive the termination hereof.

[Remainder of this page intentionally left blank]

 

-10-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Escrow Agreement under seal
as of the latest date set forth below.

 

Date: 2/24/06

   

TRANSWITCH CORPORATION

     

By:

 

/s/ Scott Willey

     

Print Name:

 

Scott Willey

     

Title:

 

Vice President

Date: 2/24/06

   

U.S. BANK NATIONAL ASSOCIATION, as Escrow Agent

     

By:

 

/s/ Earl W. Dennison Jr.

     

Print Name:

 

Earl W. Dennison Jr.

     

Title:

 

Vice President

Date: 2/24/06

   

THOMAS WEISEL PARTNERS LLC

     

By:

 

/s/ Seth Rubin

     

Print Name:

 

Seth Rubin

     

Title:

 

Principal

Date: 2/24/06

   

PACIFIC GROWTH EQUITIES, LLC

     

By:

 

/s/ Richard H. Osgood

     

Print Name:

 

Richard H. Osgood

     

Title:

 

Chairman



--------------------------------------------------------------------------------

EXHIBIT A

Subscription Agreement



--------------------------------------------------------------------------------

EXHIBIT B

U.S. Bank National Association

Schedule of Fees

 